Pon cuaNto esta apelación ha sido interpuesta contra resolución de la Corte de Distrito de San. Juan aprobando un' memorándum de costas con una partida de $200 por hono-rarios del abogado del demandante, cantidad que la parte demandada encuentra excesiva;
Pon cuanto las constancias que tenemos ante nosotros para resolver este recurso son una sentencia condenando al apelante a pagar al apelado la cantidad de $1,000, sus inte-reses y las costas: el memorándum de éstas en el que se soli-citaron $300 por honorarios de abogado: la impugnación hecha a esa cantidad por excesiva: y la resolución apelada que la reduce a $200, en la que se dice en ese extremo que presentada la demanda en cobro de dos pagarés ascendentes a $1,000 el demandado formuló excepción previa contra ella, pero la retiró en el acto de su vista, presentando después su contestación pero no asistió al juicio;
Pob cuanto es excesiva la cantidad de $200 por honora-rios de abogado concedida al demandante en pleito tan sen-cillo como el de cobro de pagaré, en el que fué retirada la excepción previa contra la demanda y en el que la parte demandada no compareció en el juicio;
Pob cuanto nos parece razonable por ese concepto la cantidad de $100;
Pob tanto, la resolución apelada es modificada en el sentido de que la partida de honorarios de abogado sea la *1022cantidad de $100, y así modificada se confirma la resolución apelada.